UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10549 Nuveen Pennsylvania Dividend Advantage Municipal Fund 2 (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:4/30 Date of reporting period:7/31/10 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Pennsylvania Dividend Advantage Municipal Fund 2 (NVY) July 31, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations – 19.0% (12.8% of Total Investments) $ 1,000 Allegheny County Higher Education Building Authority, Pennsylvania, College Revenue Refunding No Opt. Call Baa3 $ 1,045,680 Bonds, Robert Morris College, Series 1998A, 6.000%, 5/01/28 Chester County Health and Education Facilities Authority, Pennsylvania, Revenue Bonds, 10/15 at 102.00 N/R Immaculata University, Series 2005, 5.500%, 10/15/25 Chester County Industrial Development Authority, Pennsylvania, Avon Grove Charter School 12/17 at 100.00 BB+ Revenue Bonds, Series 2007A, 6.375%, 12/15/37 Delaware County Authority, Pennsylvania, College Revenue Refunding Bonds, Neumann College, 10/11 at 100.00 BBB Series 2001, 6.000%, 10/01/31 Delaware County Authority, Pennsylvania, General Revenue Bonds, Eastern Univsersity, Series 10/16 at 100.00 N/R 2006, 4.500%, 10/01/27 – RAAI Insured Delaware County Authority, Pennsylvania, Revenue Bonds, Villanova University, Series 2006: 5.000%, 8/01/23 – AMBAC Insured 8/16 at 100.00 A1 5.000%, 8/01/24 – AMBAC Insured 8/16 at 100.00 A1 Delaware County Authority, Pennsylvania, Revenue Refunding Bonds, Villanova University, Series 8/13 at 100.00 A1 2003, 5.250%, 8/01/17 – FGIC Insured Erie Higher Education Building Authority, Pennsylvania, College Revenue Bonds, Gannon 5/17 at 100.00 N/R University, Series 2007-GG3, 5.000%, 5/01/32 – RAAI Insured Montgomery County Higher Education and Health Authority, Pennsylvania, Revenue Bonds, Arcadia 4/20 at 100.00 BBB+ University, Series 2010, 5.625%, 4/01/40 80 New Wilmington, Pennsylvania, Revenue, Westminster College, Series 2007G, 5.125%, 5/01/33 – 5/17 at 100.00 N/R RAAI Insured Pennsylvania Higher Educational Facilities Authority, General Revenue Bonds, State System of 6/18 at 100.00 Aa2 Higher Education, Series 2008AH, 5.000%, 6/15/33 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Allegheny College, Series 5/16 at 100.00 A– 2006, 4.750%, 5/01/31 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Drexel University, Series 11/17 at 100.00 A+ 2007A, 5.000%, 5/01/37 – NPFG Insured Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Temple University, First 4/16 at 100.00 Aa3 Series of 2006, 5.000%, 4/01/21 – NPFG Insured Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Leadership 1/13 at 102.00 BB Learning Partners, Series 2005A, 5.375%, 7/01/36 Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, MaST Charter 8/20 at 100.00 BBB+ School Project, Series 2010, 6.000%, 8/01/35 Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Richard Allen 5/16 at 100.00 BBB– Preparatory Charter School, Series 2006, 6.250%, 5/01/33 Union County, Higher Education Facilities Financing Authority, Pennsylvania, Revenue Bonds, 4/13 at 100.00 Aa2 Bucknell University, Series 2002A, 5.250%, 4/01/20 Total Education and Civic Organizations Health Care – 14.5% (9.8% of Total Investments) Allegheny County Hospital Development Authority, Pennsylvania, Revenue Bonds, Ohio Valley 4/15 at 100.00 Baa3 General Hospital, Series 2005A, 5.125%, 4/01/35 Allentown Area Hospital Authority, Pennsylvania, Revenue Bonds, Sacred Heart Hospital, Series No Opt. Call Ca 2005, 6.000%, 11/15/16 Erie County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Saint Vincent Health 7/20 at 100.00 Baa2 Center Project, Series 2010A, 7.000%, 7/01/27 95 Erie County Hospital Authority, Pennsylvania, Revenue Bonds, Hamot Health Foundation, Series 11/17 at 100.00 BBB+ 2007, 5.000%, 11/01/37 – CIFG Insured Franklin County Industrial Development Authority, Pennsylvania, Revenue Bonds, Chambersburg No Opt. Call A2 Hospital Project, Series 2010, 5.375%, 7/01/42 Fulton County, Pennsylvania, Industrial Development Authority Hospital Revenue Bonds, Fulton 7/16 at 100.00 N/R County Medical Center Project, Series 2006, 5.900%, 7/01/40 Lebanon County Health Facilities Authority, Pennsylvania, Revenue Bonds, Good Samaritan 11/12 at 101.00 BB+ Hospital Project, Series 2002, 5.900%, 11/15/28 Lehigh County General Purpose Authority, Pennsylvania, Hospital Revenue Bonds, Lehigh Valley 7/18 at 100.00 AAA Health Network, Series 2008A, 5.000%, 7/01/33 – AGM Insured Lehigh County General Purpose Authority, Pennsylvania, Revenue Bonds, Good Shepherd Group, 11/17 at 100.00 AAA Series 2007, 5.000%, 11/01/37 – AGC Insured Monroe County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Pocono Medical Center, 1/17 at 100.00 A– Series 2007, 5.125%, 1/01/37 Montgomery County Industrial Development Authority, Pennsylvania, FHA Insured Mortgage Revenue 8/20 at 100.00 AA Bonds, New Regional Medical Center Project, Series 2010, 5.375%, 8/01/38 Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Health System 5/20 at 100.00 AA Revenue Bonds, Jefferson Health System, Series 2010B, 5.000%, 5/15/40 Sayre Healthcare Facility Authority, Pennsylvania, Revenue Bonds, Guthrie Healthcare System, 12/17 at 100.00 A+ Series 2007, 1.191%, 12/01/31 – AMBAC Insured Washington County Hospital Authority, Pennsylvania, Revenue Bonds, Monongahela Valley Hospital 6/12 at 101.00 A3 Project, Series 2002, 6.250%, 6/01/22 West Shore Area Hospital Authority, Cumberland County, Pennsylvania, Hospital Revenue Bonds, Holy Spirit Hospital of the Sisters of Christian Charity Project, Series 2001: 25 6.150%, 1/01/21 1/12 at 100.00 BBB 6.250%, 1/01/32 1/12 at 100.00 BBB Total Health Care Housing/Multifamily – 1.9% (1.3% of Total Investments) Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Edinboro University No Opt. Call BBB– Foundation Student Housing Project, Series 2010, 6.000%, 7/01/43 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Slippery Rock University 7/15 at 100.00 BBB+ Foundation Inc., Student Housing Project, Series 2005A, 5.000%, 7/01/37 – SYNCORA GTY Insured Philadelphia Authority for Industrial Development, Pennsylvania, Multifamily Housing Revenue 5/15 at 102.00 Baa3 Bonds, Presbyterian Homes Germantown – Morrisville Project, Series 2005A, 5.625%, 7/01/35 Total Housing/Multifamily Housing/Single Family – 6.8% (4.6% of Total Investments) Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006-93A: 4.950%, 10/01/26 (Alternative Minimum Tax) 4/15 at 100.00 AA+ 4.950%, 10/01/26 (Alternative Minimum Tax) (UB) 4/15 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006-94A: 5.150%, 10/01/37 (Alternative Minimum Tax) 10/15 at 100.00 AA+ 5.150%, 10/01/37 (Alternative Minimum Tax) (UB) 10/15 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006-95A: 4.900%, 10/01/37 (Alternative Minimum Tax) 10/15 at 100.00 AA+ 4.900%, 10/01/37 (Alternative Minimum Tax) (UB) 10/15 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2007-97A, 10/16 at 100.00 AA+ 4.600%, 10/01/27 (Alternative Minimum Tax) (UB) Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2007-98A, 10/16 at 100.00 AA+ 4.850%, 10/01/31 (Alternative Minimum Tax) (UB) Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2008-103-C, 10/17 at 100.00 AA+ 5.450%, 10/01/38 Total Housing/Single Family Industrials – 5.7% (3.8% of Total Investments) Pennsylvania Industrial Development Authority, Economic Development Revenue Bonds, Series 7/12 at 101.00 A1 2002, 5.500%, 7/01/19 – AMBAC Insured Long-Term Care – 8.9% (6.0% of Total Investments) Bucks County Industrial Development Authority, Pennsylvania, Revenue Bonds, Lutheran Community at Telford Center, Series 2007: 5.750%, 1/01/27 1/17 at 100.00 N/R 5.750%, 1/01/37 1/17 at 100.00 N/R Cumberland County Municipal Authority Revenue Bonds, Pennsylvania, Diakon Lutheran Social 1/19 at 100.00 N/R Ministries Project, Series 2009, 6.375%, 1/01/39 Cumberland County Municipal Authority, Pennsylvania, Revenue Bonds, Diakon Lutheran Social 1/17 at 100.00 N/R Ministries, Series 2007, 5.000%, 1/01/36 Lancaster County Hospital Authority, Pennsylvania, Health Center Revenue Bonds, Masonic Homes 11/16 at 100.00 A Project, Series 2006, 5.000%, 11/01/36 Lancaster County Hospital Authority, Pennsylvania, Revenue Bonds, Brethren Village Project, 7/17 at 100.00 N/R Series 2008A, 6.375%, 7/01/30 Lebanon County Health Facilities Authority, Pennsylvania, Health Center Revenue Bonds, 12/14 at 100.00 N/R Pleasant View Retirement Community, Series 2005A, 5.300%, 12/15/26 Pennsylvania Economic Development Financing Authority, Revenue Bonds, Northwestern Human Services Inc., Series 1998A: 5.250%, 6/01/14 12/10 at 100.00 BB 50 5.125%, 6/01/18 12/10 at 100.00 BB Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Philadelphia 7/11 at 101.00 Baa1 Corporation for the Aging Project, Series 2001B, 5.250%, 7/01/23 – AMBAC Insured Total Long-Term Care Materials – 4.3% (2.9% of Total Investments) Allegheny County Industrial Development Authority, Pennsylvania, Revenue Bonds, United States No Opt. Call BB Steel Corporation, Series 2005, 5.500%, 11/01/16 Bradford County Industrial Development Authority, Pennsylvania, Solid Waste Disposal Revenue 12/15 at 100.00 BBB Bonds, International Paper Company, Series 2005B, 5.200%, 12/01/19 (Alternative Minimum Tax) Bucks County Industrial Development Authority, Pennsylvania, Environmental Improvement Revenue No Opt. Call BBB+ Bonds, USX Corporation Project, Series 1995, 5.400%, 11/01/17 (Mandatory put 11/01/11) Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Bonds, 11/10 at 100.00 N/R National Gypsum Company, Series 1997B, 6.125%, 11/01/27 (Alternative Minimum Tax) Total Materials Tax Obligation/General – 20.3% (13.7% of Total Investments) Butler County, Pennsylvania, Butler Area School District, General Obligation Bonds, Series 10/12 at 100.00 A 2002A, 5.375%, 10/01/26 – FGIC Insured Delaware Valley Regional Finance Authority, Pennsylvania, Local Government Revenue Bonds, No Opt. Call AA– Series 2002, 5.750%, 7/01/17 (UB) Greensburg Salem School District, Westmoreland County, Pennsylvania, General Obligation Refunding Bonds, Series 2002: 5.375%, 9/15/15 – FGIC Insured 9/12 at 100.00 A+ 5.375%, 9/15/16 – FGIC Insured 9/12 at 100.00 A+ Philadelphia School District, Pennsylvania, General Obligation Bonds, Series 2007A, 5.000%, No Opt. Call Aa3 6/01/34 – FGIC Insured Pine-Richland School District, Pennsylvania, School Improvement General Obligation Bonds, 7/15 at 100.00 AAA Series 2005, 5.000%, 7/15/35 – AGM Insured Pittsburgh, Pennsylvania, General Obligation Bonds, Series 2006B, 5.250%, 9/01/16 – AGM Insured No Opt. Call AAA Reading School District, Berks County, Pennsylvania, General Obligation Bonds, Series 2003B, No Opt. Call A 0.000%, 1/15/32 – FGIC Insured Scranton Parking Authority, Pennsylvania, Guaranteed Parking Revenue Bonds, Series 2004, 9/13 at 100.00 A 5.000%, 9/15/33 – FGIC Insured York County, Pennsylvania, General Obligation Bonds, Series 2006, 5.000%, 6/01/33 – 12/15 at 100.00 AA NPFG Insured Total Tax Obligation/General Tax Obligation/Limited – 26.1% (17.7% of Total Investments) Allegheny County Redevelopment Authority, Pennsylvania, TIF Revenue Bonds, Pittsburg Mills No Opt. Call N/R Project, Series 2004, 5.600%, 7/01/23 Dormitory Authority of the State of New York, Revenue Bonds, School Districts Financing 10/19 at 100.00 AAA Program, Series 2009C, 5.125%, 10/01/36 – AGC Insured Grove City Area Hospital Authority, Mercer County, Pennsylvania, Revenue Bonds, County 3/12 at 100.00 A Guaranteed, Woodland Place Project, Series 2002, 5.400%, 3/01/31 – FGIC Insured Harrisburg Parking Authority, Pennsylvania, Guaranteed Revenue Refunding Bonds, Series 2001J, 9/11 at 100.00 Baa1 5.000%, 9/01/22 – NPFG Insured Pennsylvania Turnpike Commission, Oil Franchise Tax Senior Lien Revenue Bonds, Series 2003A, 12/18 at 100.00 AA 5.000%, 12/01/32 – NPFG Insured Pennsylvania Turnpike Commission, Registration Fee Revenue Bonds, Series 2005A, 5.250%, No Opt. Call AAA 7/15/18 – AGM Insured Philadelphia Redevelopment Authority, Pennsylvania, Revenue Bonds, Philadelphia Neighborhood Transformation Initiative, Series 2002A: 5.500%, 4/15/18 – FGIC Insured 4/12 at 100.00 A1 5.500%, 4/15/22 – FGIC Insured 4/12 at 100.00 A1 Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2007N, 5.250%, No Opt. Call A 7/01/33 – NPFG Insured Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005A, No Opt. Call A3 0.000%, 7/01/32 – FGIC Insured Washington County Redevelopment Authority, Pennsylvania, Tanger Outlet Victory Center Tax 7/17 at 100.00 N/R Increment Bonds, Series 2006A, 5.450%, 7/01/35 Total Tax Obligation/Limited Transportation – 8.9% (6.0% of Total Investments) Delaware River Joint Toll Bridge Commission, New Jersey and Pennsylvania, Revenue Bonds, 7/13 at 100.00 A2 Series 2003, 5.250%, 7/01/17 Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 2010E, 1/20 at 100.00 A– 5.000%, 1/01/40 Pennsylvania Economic Development Financing Authority, Revenue Bonds, Amtrak 30th Street 6/12 at 102.00 BBB+ Station Parking Garage, Series 2002, 5.875%, 6/01/33 – ACA Insured (Alternative Minimum Tax) Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Capital Appreciation Motor License No Opt. Call Aa3 Special Fund, Series 2010A-2, 0.000%, 12/01/34 Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Series 2006A, 5.000%, 12/01/24 – 6/16 at 100.00 Aa3 AMBAC Insured Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue Bonds, Series 2009C, 0.000%, 6/26 at 100.00 AAA 6/01/33 – AGM Insured Susquehanna Area Regional Airport Authority, Pennsylvania, Airport System Revenue Bonds, 1/13 at 100.00 Baa3 Series 2003A, 5.000%, 1/01/28 – AMBAC Insured (Alternative Minimum Tax) Total Transportation U.S. Guaranteed – 19.0% (12.8% of Total Investments) (4) Allegheny County Hospital Development Authority, Pennsylvania, Revenue Bonds, West Penn 11/10 at 102.00 AAA Allegheny Health System, Series 2000B, 9.250%, 11/15/22 (Pre-refunded 11/15/10) Bucks County Industrial Development Authority, Pennsylvania, Revenue Bonds, Pennswood Village 10/12 at 101.00 N/R (4) Project, Series 2002A, 6.000%, 10/01/34 (Pre-refunded 10/01/12) Cumberland County Municipal Authority, Pennsylvania, Retirement Community Revenue Bonds, 1/13 at 101.00 N/R (4) Wesley Affiliated Services Inc., Series 2002A, 7.125%, 1/01/25 (Pre-refunded 1/01/13) Luzerne County, Pennsylvania, General Obligation Bonds, Series 2002B, 0.000%, 11/15/21 11/12 at 57.97 N/R (4) (Pre-refunded 11/15/12) – MBIA Insured 70 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, UPMC Health System, 1/11 at 101.00 Aa3 (4) Series 2001A, 6.000%, 1/15/31 (Pre-refunded 1/15/11) Pennsylvania Turnpike Commission, Registration Fee Revenue Bonds, Series 2001, 5.500%, 7/15/33 7/11 at 101.00 Aa3 (4) (Pre-refunded 7/15/11) – AMBAC Insured Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Franklin Towne 1/17 at 100.00 N/R (4) Charter High School, Series 2006A, 5.250%, 1/01/27 (Pre-refunded 1/01/17) Philadelphia Gas Works, Pennsylvania, Revenue Bonds, General Ordinance, Fourth Series 1998, 8/13 at 100.00 AAA 5.250%, 8/01/20 (Pre-refunded 8/01/13) – AGM Insured 55 Philadelphia Gas Works, Pennsylvania, Revenue Bonds, Twelfth Series 1990B, 7.000%, 5/15/20 – No Opt. Call Aaa MBIA Insured (ETM) Philadelphia School District, Pennsylvania, General Obligation Bonds, Series 2002A, 5.500%, 2/12 at 100.00 AAA 2/01/31 (Pre-refunded 2/01/12) – AGM Insured St. Mary Hospital Authority, Pennsylvania, Health System Revenue Bonds, Catholic Health East, 11/14 at 100.00 A1 (4) Series 2004B, 5.375%, 11/15/34 (Pre-refunded 11/15/14) Total U.S. Guaranteed Utilities – 2.9% (1.9% of Total Investments) Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Bonds, 12/12 at 100.00 B1 Reliant Energy Inc., Series 2003A, 6.750%, 12/01/36 (Alternative Minimum Tax) Philadelphia Gas Works, Pennsylvania, Revenue Bonds, General Ordinance, Fifth Series 2004A-1, 9/14 at 100.00 AAA 5.000%, 9/01/26 – AGM Insured Philadelphia Gas Works, Pennsylvania, Revenue Bonds, Seventh Series, 2007, 5.000%, 10/01/37 – 10/17 at 100.00 BBB+ AMBAC Insured Total Utilities Water and Sewer – 9.9% (6.7% of Total Investments) Bucks County Industrial Development Authority, Pennsylvania, Water Facility Revenue Bonds, 3/12 at 100.00 AA– Pennsylvania Suburban Water Company, Series 2002, 5.550%, 9/01/32 – NPFG Insured (Alternative Minimum Tax) Harrisburg Authority, Dauphin County, Pennsylvania, Water Revenue Refunding Bonds, Series 7/14 at 100.00 AAA 2004, 5.000%, 7/15/22 – AGM Insured Luzerne County Industrial Development Authority, Pennsylvania, Water Facility Revenue 12/19 at 100.00 A Refunding Bonds, Pennsylvania-American Water Company, Series 2009, 5.500%, 12/01/39 Total Water and Sewer $ 83,765 Total Investments (cost $80,509,649) – 148.2% Floating Rate Obligations – (8.0)% Other Assets Less Liabilities – 1.1% Auction Rate Preferred Shares, at Liquidation Value – (41.3)% (5) Net Assets Applicable to Common Shares – 100% $ 55,756,665 Fair Value Measurements In determining the value of the Fund’s investments, various inputs are used. These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund's fair value measurements as of July 31, 2010: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $
